Employment Agreement


This employment agreement (the "Agreement") is made and entered into as of
February 8, 2008, by and between Galaxy Gaming, Inc., a Nevada corporation (the
"Company") and William E. O'Hara (the "Employee").


Recitals


A.           The Company is engaged in the business of developing, distributing
and otherwise commercializing gaming equipment, games, operating systems for
gaming equipment and related products and services throughout the United States,
Canada and other countries.


B.           Employee understands that Employee will be employed in a sensitive
position with access to, and requiring knowledge of confidential and
commercially valuable information of the Company and its subsidiaries and
affiliates, the unauthorized use or disclosure of which, during and following
Employee's separation of employment, could cause the Company and its
subsidiaries serious and irreparable injury,


C.           Employee also acknowledges that, by virtue of Employee's position
with the Company, Employee will have dealings with customers who have close and
ongoing relationships with the Company and that Employee's competition for or
solicitation of such customers following Employee's separation of employment
would cause the Company serious and irreparable injury.


D.           Employee acknowledges that the Company would not have entered into
this Agreement without Employee's express understanding of and agreement with
the confidentiality, non-competition and non-solicitation provisions set forth
in this Agreement.


E.           The Company desires to employ Employee, and Employee desires to
serve as an employee of the Company, on the terms and conditions set forth in
this Agreement.


In consideration of the mutual covenants and promises of the parties, the
Company and Employee agree as follows:


1.    Duties


During the Term of this Agreement, Employee will be employed by the Company to
serve as Operations Manager of the Company and its subsidiaries and affiliates.
If the Company achieves public company status during the Term, Employee's title
will be Chief Operating Officer but all other terms and conditions of this
Agreement shall continue in effect unchanged.  Employee shall devote
substantially all of Employee's business time, attention, energy, knowledge, and
skill solely and exclusively to the conduct of the business of the Company as
may be reasonably necessary to effectively discharge Employee's duties under
this Agreement and, subject to the supervision and direction of the Chief
Executive Officer of the Company, will perform those duties and have such
authority and powers as are customarily associated with the offices of a Chief
Operating Officer of a company engaged in a business that is similar to the
business of the Company and/or assigned to him by the President, including
(Without limitation): (a) the authority to direct and manage the day-to-day
operations and affairs of the Company and (b) the authority to hire and
discharge employees of the Company. Unless the parties agree otherwise in
writing, during the term of this Agreement, Employee will not be required to
perform services under this Agreement other than at Company's principal place of
business in Clark County, Nevada; provided, however, that Company may, from time
to time, require Employee to travel temporarily to other locations

 

 
O'Hara Employment Agreement 
 
Page 1 of 13 
 
/s/WO
 
Employee Initial 



 
 

--------------------------------------------------------------------------------

 


on the Company’s business.  Prior written consent of Company shall be required
before Employee may undertake to perform any services whether as an employee,
consultant officer, director, etc, of a business, commercial or professional
nature, whether for compensation or otherwise, Although Company's consent may
not be unreasonably withheld, it shall hereby be" deemed reasonable for Company
to deny its consent with respect to any and all outside gaming activities.


2. Term of Employment


2.1 Definitions


For purposes of this Agreement the following terms have the following meanings:


(a)           'Severance Period" means that period of time commencing on the
date that a Termination Other than for Cause is effected and continuing for
twelve (12) months if the Termination Other than for Cause is effected during
the first twelve (12) months of the contract, nine (9) months if the Termination
Other than for Cause is effected during the second twelve (12) months of the
contract and six (6) months if the Termination other than for Cause is effected
at any time thereafter.


(b)           “Termination for Cause" means termination by Company of Employee's
employment by reason of: (i) Employee's material fraud, dishonesty, willful
misconduct or gross negligence in the performance of Employee's duties
hereunder, including willful failure to perform such duties as may be properly
assigned him hereunder; (ii) Employee's breach of the Confidentiality or
Non-competition provisions of this Agreement at Sections 5.1 and 5.2; (iii)
Employee's material breach of any provision of this Agreement; (iv) Employee's
willful or habitual failure to abide by the policies established by the Company;
(v) by reason of Employee's gross negligence or intentional misconduct with
respect to the performance of Employee's duties under this Agreement (Vi)
conviction of or a guilty or nolo contendre plea to a felony or misdemeanor
involving moral turpitude; or (vii) Employee's failure to qualify (or, having so
qualified, being thereafter disqualified or suspended) or Company’s reasonable
determination that Employee would not qualify or would not continue to be
qualified under any suitability or licensing requirements to which Employee may
be subject by reason of Employee's position with the Company or any of its
subsidiaries or affiliates, under the laws of any applicable gaming
jurisdiction, except that any such failure to qualify or disqualification or
suspension resulting from Employee's corporate conduct, rather than individual
conduct, shall not constitute Termination for Cause hereunder; provided however
that unless such cause constitutes a crime or jeopardizes the safety or welfare
of the Company's property, licenses, employees, or customers (in which case no
cure period shall apply) no such termination will be deemed a Termination for
Cause under subsections 2.1 (a)(iii),(iv) or (v) unless the Company has provided
Employee with written notice of what it reasonably believes are the grounds for
any Termination for Cause and Employee fails to cure such grounds to the
Company's reasonable satisfaction during the 30 day period following receipt of
such written notice.


(c)    “Termination Other than for Cause” means termination by Company of
Employee's employment at any time in the Company's sole discretion for reasons
other than those which constitute Termination for Cause.
 
(d)    “Voluntary Termination” means termination by the Employee of the
Employee's employment with the Company, excluding termination by reason of
Employee's death or disability as described In Sections 2.5 and 2.6.
 

 
O'Hara Employment Agreement 
 
Page 2 of 13 
 
/s/WO
 
Employee Initial 



 
 

--------------------------------------------------------------------------------

 
 
2.2           Basic Term


The Term of employment of employee by the company will commence on February 18,
2008 and will extend through the period ending on February 28, 2011 (the
"Termination Date"). Company and Employee may extend the term of this Agreement
by mutual written agreement.


2.3           Termination for Cause


Termination for Cause may be effected by Company at any time during the term of
this Agreement and may be effected by written notification to Employee;
provided, however, that no Termination for Cause will be effective unless
Employee has been provided with the prior written notice and opportunity for
remedial action described in Section 2.1 (a). If the Company believes Employee
has engaged in conduct that would constitute Termination for Cause, the Company
may suspend Employee with pay until such time as Company has made a decision
whether to terminate Employee for cause. Upon Termination for Cause, Employee is
to be immediately paid all accrued salary, incentive compensation to the extent
earned, vested deferred compensation (other than stock, pension or profit
sharing plan benefits, which will be paid in accordance with the applicable
plan), accrued vacation pay and reimbursable business expenses, all to the date
of termination, but Employee will not be paid any severance compensation. All
the provisions and obligations of Employee under Sections 51 and 5.2 will
survive Termination for Cause.


2.4           Termination Other Than for Cause


Notwithstanding anything else in this Agreement, Company may effect a
Termination Other Than for Cause at any time upon giving notice to Employee of
such Termination Other Than for Cause. Upon any Termination Other Than for
Cause, Employee will immediately be paid all accrued salary, all incentive
compensation to the extent earned, severance compensation as provided in Section
4, vested deferred compensation (other than stock, pension or profit sharing
plan benefits, which will be paid in accordance with the applicable plan),
accrued vacation pay and reimbursable business expenses, all to the date of
termination. All the provisions and obligations of Employee under Sections 5.1
and 5.2 will survive Termination Other Than for Cause.


2.5           Termination Due to-Disability


In the event that, during the term of this Agreement, Employee should, in the
reasonable judgment of the Company, fail after reasonable accommodation by
Company to perform Employee’s duties under this Agreement because of illness or
physical or mental incapacity ("Disability ") for more than 30 days in the
aggregate in any 12-month period, Company will have the right to terminate
Employee's employment under this Agreement by 30 day written notification to
Employee and payment to Employee of  all accrued salary and incentive
compensation to the extent earned, vested deferred compensation (other than
stock, pension or profit sharing plan benefits, which will be paid in accordance
with the applicable plan), all accrued vacation pay, and reimbursable business
expenses all to the date of termination. All the provisions and obligations of
Employee under Sections 5.1 and 5.2 will survive Termination Due to Disability.


2.6    Death


In the event of Employee's death during the term of this Agreement, Employee’s
employment is to be deemed to have terminated as of date of death, and Company
will pay to Employee's estate accrued
 
 

 
O'Hara Employment Agreement 
 
Page 3 of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 


salary, incentive compensation to the extent earned, vested deferred
compensation (other than pension plan or profit sharing plan benefits, which
will be paid in accordance with the applicable plan), accrued vacation pay, and
reimbursable business expenses, all to the date of termination.  Company shall,
make the payments to Employee's estate or beneficiary as applicable. If Employee
dies during the Severance Period, the remaining Severance due will be paid in a
lump sum to the Employee's estate and Employee's estate and/or beneficiary(ies).


2.7           Voluntary Termination


Employee may voluntarily terminate Employee's employment with the Company by
providing the Company with 30-day notice. in the event of a Voluntary
Termination, Company will immediately pay to Employee all accrued salary, all
incentive compensation to the extent earned, vested deferred compensation (other
than pension plan or profit sharing plan benefits, which will be paid in
accordance with the applicable plan), accrued vacation pay, and reimbursable
business expenses, all to the date of termination, but Employee will not be paid
any severance compensation, All the provisions and obligations of Employee under
Sections 5.1 and 5.2 will survive Voluntary Termination.


3.           Salary, Benefits and Other Compensation


3.1           Base Salary


As payment for the services to be rendered by Employee as provided in Section 1
and subject to the terms and conditions of Section 2, Company agrees to pay to
Employee a "Base Salary," in equal bi-monthly installments The Base Salary will
be as follows:


Month
Monthly Salary
February 2008
$8000.00 pro-rata
March 2008
$8,000.00
April 2008
$8,500.00
May 2008
$9,000.00
June 2008
$9,500.00
July 2008
$10,000.00
August 2008
$10,500.00
September 2008
$11,000.00
October 2008
$11,500.00
November 2008 and thereafter
$12,000.00


 
3.2           Revenue Growth Incentive


Company agrees to also pay to Employee a Monthly Gross Recurring Revenue
Increase Incentive on the 20th of each month based on the prior month's increase
over the highest monthly gross recurring revenue during the Term. Increased
revenue arising from acquisitions, mergers; joint ventures and the like shall
not be included. The Monthly Gross Recurring Revenue Increase Incentive will be
as follows:
 
 

 
O'Hara Employment Agreement 
 
Page 4 of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 


Month Payable
Monthly Gross Recurring Revenue Increase Incentive
February and March 2008
No Incentive payable
   
April 2008 based on increase inMarch 2008
15% of Monthly Gross Recurring Revenue Increase
   
May 2008 based on increase in April 2008
15% of Monthly Gross Recurring Revenue Increase
   
June 2008 based on increase in May 2008
15% of Monthly Gross Recurring Revenue Increase
   
July 2008 based on increase inJune 2008
12.5% of Monthly Gross Recurring Revenue Increase
   
August 2008 based on increase in July 2008
12.5% of Monthly Gross Recurring Revenue Increase
   
September 2008 based on increase in August 2008
12.5% of Monthly Gross Recurring Revenue Increase
   
October 2008 based on increase in September 2008
10% of Monthly Gross Recurring Revenue Increase
   
November 2008 based on increase in October 2008
1 0% of Monthly Gross Recurring Revenue Increase
   
December 2008 based on increase in November 2008
1 0% of Monthly Gross Recurring Revenue Increase
   
January 2008 and thereafter
10% of Monthly Gross Recurring Revenue Increase



The Monthly Gross Recurring Revenue Increase shall mean that month's increase in
gross recurring revenue over the highest monthly gross recurring revenue
occurring at any time during the Term. For example:


(a)  
If the Company's monthly gross recurring revenue in March 2008 is $100,000 and
in April 2008 is $110,000, Company would pay to Employee on May 20,2008 a
Revenue Growth Incentive of $10,000.00 x 15% 0= 5;1500.00



(b)  
If the Company's monthly gross recurring revenue history is as follows:



Month
Gross Monthly Recurring Revenue
March 2008
$100,000
April 2008
$110,000
May 2008
$105,000
June 2008
$108,000
July 2008
$112,000

 
Employee would receive Revenue Growth incentives as follows:


Date
Revenue Growth Incentive
May 20, 2008                    
$10,000 (increase in April) x 15%  = $1500
June 20, 2008                    
$0 monthly gross recurring revenue decreased in May
July 20, 2008
$0 monthly gross recurring revenue increased in June over May but  not over
highest previous point which occurred in April
August 20, 2008
$2,000 (increase in July over previous high in April) x 12.5% = $250

 
 

 
O'Hara Employment Agreement 
 
Page 5of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 


3.3           Section 125 Plan Benefits


As Employee becomes eligible per Company's policy, Employee will receive Section
125 Plan Benefits as a level 4 employee pursuant to Appendix B attached hereto
as may be amended from time to time by Company.


3.4           Incentive Bonus Plans


If Company becomes a public company and if there is a public offering, to the
extent allowed by Securities and Exchange regulations and other applicable laws
and regulations. Employee shall be eligible for pre-public offering stock
purchase and to participate in any Company stock option programs on the same
basis as an employee of comparable position and compensation as Employee,
provided however: (i) Company is not obligated to and there is no guaranty that
it will become a public company; (ii) Company is making no representation and is
not obligated to provide any stock options to its employees or Employee at all;
(iii) Company may structure its stock option plan(s), if any, in its sole
discretion in accord with its business plans and purposes; and (iv) the
Company's Board of Director(s) shall have sole discretion in determining who may
or may not be entitled to stock options under the plan.  As Employee becomes
eligible, Employee shall be entitled to participate in all bonus, incentive,
stock option, savings, and retirement plans, policies, and programs made
available by the Company to other peer  employees of the Company.


3.5           Benefit Plans


During the term of Employee's employment under this Agreement, the Employee is
eligible to participate in all employee benefit plans to the extent maintained
by the Company, including (without limitation) any life, disability, health,
accident and other insurance programs, paid time off, and similar plans or
programs, subject in each case to the generally applicable terms and conditions
of the plan or program in question and to the determinations of any committee
administering such plan or program. On termination of the Employee for any
reason, the Employee will retain all of Employee's rights to benefits that have
vested under such plans, but the Employee's rights to participate in these plans
will cease on the Employee's termination (unless contrary to law, e.g., COBRA
rights) unless the termination is a Termination Other Than for Cause, in which
case Employee's rights of participation will continue for a period of six (6)
months following Employee's termination,


3.6           Withholding of Taxes


The Employee understands that the services to be rendered by Employee under this
Agreement will cause the Employee to recognize taxable income, which is
considered under the Internal Revenue Code of 1986, as amended, and applicable
regulations thereunder as compensation income subject to the Withholding of
income tax (and Social Security or other employment taxes). The Employee hereby
consents to the withholding of such taxes as are required by the Company.


3.7           Paid Time Off


As Employee becomes eligible per Company's policy, Employee will receive paid
time off to be used for vacation, sick and/or personal days as a level 4
employee pursuant to Appendix B attached hereto as may be amended from time to
time by Company.
 

 
O'Hara Employment Agreement 
 
Page 6 of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
3.7           Expenses


During the term of this Agreement, Company will reimburse Employee for
employee's reasonable out-of-pocket expenses incurred in connection with
Company’s business, Including travel expenses, food and lodging while away from
home, subject to such  policies as Company may from time to time reasonably
establish for its employees.


3.8           Changes by Company


The Company reserves the right to modify, suspend, not implement or discontinue
any and all of the above-mentioned plans, practices, policies, benefits, and
programs at any time as long as such action is taken generally with respect to
other similarly situated peer employees of the Company and may structure the
plan, practices, policies, benefits and programs, if any, in its sole discretion
in accord with its business plans and purposes.


4.    Severance Compensation


4.1   Termination Other Than for Cause


In the event Employee's employment is terminated in a Termination Other Than for
Cause, Employee will be paid as severance pay Employee's Base Salary at that
time plus Section 125 plan benefits during the Severance Period, on the dates
specified in Section 3.1 for payment of Employee's Base Salary, provided,
however, that Employee's entitlement to any such payments or benefits shall be
expressly Subject to, contingent upon, and in consideration of (i) the continued
validity and enforceability of Sections 5.1 and 5.2 hereunder, and (ii) the
Company receiving a release prepared by the Company and executed by Employee,
waiving and releasing the Company, its subsidiaries and affiliates, and their
officers, directors, agents, benefit plan trustees and employees from any and
all claims, whether known or unknown, and regardless of type, cause or nature,
including but not limited to claims arising under all salary, bonus, stock, paid
time off, insurance and other benefit plans and all state and federal
anti-discrimination, civil rights and human rights laws, ordinances and
statutes, including Title VII of the Civil Rights Act of 1964 and 1991, the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990, and the American's with Disabilities Act covering
Employee's employment with the Company, its subsidiaries and affiliates, and the
cessation of that employment.


During the Severance Period, Employee shall remain an employee of the Company
solely for group health and life insurance purposes and for the ability to
exercise stock options, and shall receive service credit therefore during that
period. Employee will be responsible for the employee portion of the cost of
such insurance during the Severance Period similar to other employees.


Notwithstanding anything to the contrary in this Section 4.1, the Company's
obligations under this Section 4.1 shall cease (except for obligations pursuant
to the terms of any benefit plan or law, e.g., COBRA) and Employee shall
immediately return all severance payments previously) received during the
Severance Period if Employee breaches in any material respect any of the
covenants set forth in Sections 5.1 or 5.2 of this Agreement and such breach is
not cured to the Company's satisfaction within ten days from the date written
notice thereof is given to Employee by the Company. Employee understands that
the Company additionally shall have the right to seek enforcement of Employee's
obligations under Sections 5.1 and 5.2
 
 

 
O'Hara Employment Agreement 
 
Page 7 of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
4.2           Other Termination


In the event of " Voluntary Termination, Termination for Cause, Termination for
Death, or Termination Due to Disability, Employee or Employee's estate will not
be entitled to any severance pay.


5.           Confidentiality and Non-competition
 
5.1         Confidentiality

 
(a)    Employee's position with the Company will or has resulted in exposure and
access to confidential and proprietary information which Employee did not have
access to prior to holding the position, which information is of great value to
the Company and the disclosure of which, directly or indirectly, would be
irreparably injurious and detrimental to the Company, Employee agrees to use
best efforts and to observe the utmost diligence to guard and protect all
confidential or proprietary information relating to the Company from disclosure
to third parties, Employee shall not at any time use or make available, either
directly or indirectly, to any competitor or potential competitor of the Company
or any of its subsidiaries, or their affiliates or divulge, disclose,
communicate to any firm corporation or other business entity in any manner
whatsoever, any confidential or proprietary information covered or contemplated
by this Agreement unless expressly authorized to do so by the Company in
writing.


(b)    For the purpose of this Agreement, “Confidential Information” shall mean
all information of the Company, its subsidiaries and affiliates, relating to or
useful in connection with the business of the Company, its subsidiaries or
affiliates, whether or not a "trade secret" within the meaning of applicable
law, which is not generally known to the general public and which has been or is
from time to time disclosed to, developed by or learned by Employee as a result
of employment with the Company, Confidential Information includes, but is not
limited to the Company's product development and marketing programs, data,
future plans, formulas, finances, profits, sales, net income, indebtedness,
financial management systems, pricing systems, methods of operation and
determination of prices, processes, trade secrets, client and customer lists,
suppliers, organizational charts, salary and benefit programs, training
programs, computer software, development or experimental work, business records,
files, drawings, prints, prototyping models, letters, notes, notebooks, reports,
and copies thereof, whether prepared by him or others, and any other information
or documents which Employee is told or reasonably ought to know that the Company
regards as confidential. Confidential information is not information which is or
becomes generally known other than through Employee's acts in violation of this
Agreement Disclosures made by the Company to governmental authorities, to its
customers or potential customers, to its suppliers or potential suppliers; to
its employees or potential employees, to its consultants or potential
consultants or disclosures made by the Company in any litigation or
administrative or governmental proceedings shall not mean that the matters so
disclosed are available to the general public.


(c)    Employee agrees that all records, reports, notes, compilations, or other
recorded matter, and copies or reproductions thereof, relating to the
Confidential Information or any other aspect of the Company's operations,
activities or business, made or received by Employee during any period of
employment with the Company whether or not Confidential Information (including
but not limited to, documents, reports, correspondences, computer printouts,
work papers, files, computer lists, telephone and address books, rolodex cards,
computer tapes, disks, and any and all records in Employee's possession (and all
copies thereof) containing any such information created in whole or in part by
Employee within the scope of Employee's employment, even if the items do not
contain Confidential information) are and shall be the Company's exclusive
property, and Employee will keep the same at all
 
 

 
O'Hara Employment Agreement 
 
Page 8 of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
times in the Company's custody and subject to its control, and will promptly
deliver the same to Company upon termination of Employment for any reason
whatsoever (or at any prior time at the request of the Company).


(e)           This paragraph and any of its provisions will survive Employee's
separation of employment for any reason, provided that Employee shall continue
to be bound by the confidentiality obligations contained in this Agreement for
two (2) years after the termination of employment, except that confidentiality
obligations with respect to any information that constitutes a trade secret and
has been designated in Writing as such shall continue in effect for so long as
the information remains a trade secret.


5.2           Non-competition


Employee shall execute simultaneously with this Agreement the Employee
Non-Competition and Non-Solicitation Agreement attached as Appendix A.


5.3           Injunctive Relief


Employee acknowledges and agrees that the terms provided in Sections 5.1 and 5.2
are the minimum necessary to protect the Company, its affiliates and
Subsidiaries, its successors and assigns in the use and enjoyment of the
confidential information and the good will of the business of the
Company.  Employee further agrees that damages cannot fully and adequately
compensate the Company in the event of a breach or violation of the restrictive
covenants (Confidential Information and non-competition) and that without
limiting the right of the Company to pursue all other legal and equitable
remedies available to it, that the Company shall be entitled to injunctive
relief, including but not limited to a temporary restraining order, temporary
injunction and permanent injunction against Employee and every other person or
entity concerned thereby, to prevent any such violations or any continuation of
such violations for the protection of the Company.  The granting of injunctive
relief will not act as a waiver by the Company to pursue any and all additional
remedies. EMPLOYEE AGREES TO PAY THE COSTS, EXPENSES AND REASONABLE ATTORNJEY
FEES INCURRED BY THE COMPANY IN PURSUING ANY OF ITS RIGHTS WITH RESPECT TO SUCH
VIOLATIONSS, IN ADDITION TO THE ACTUAL DAMAGES SUSTAINED BY THE COMPANY AS A
RESULT THEREOF


6.           Assignment of Inventions


All processes, discoveries, developments, designs, ideas, innovations,
improvements, formulas,  processes,  techniques,  know-how, data, inventions,
patents, copyrights, trademarks, and other intangible rights (collectively the
"Inventions") that may be made, conceived, reduced to practice, developed or
learned by Employee, either alone or with others, during the term of Employee's
employment, whether or not conceived or developed during Employee's working
hours, that relate at the time of conception or reduction to practice of the
Invention to the business of the Company or to Company's actual or demonstrably
anticipated research and development, or that result from any work performed by
Employee for Company, will be the sole property of Company, and Employee hereby
assigns to the Company all of Employee's right, title and interest in and to
such Inventions. Employee must disclose to Company all inventions conceived
during the term of employment, whether or not the invention constitutes property
of Company under the terms of this Section, but such disclosure, will be
received by Company in confidence.  Employee must execute all documents,
including applications, assignments, etc., required by Company to establish
Company's rights under this Section. If Company is unable for any reason
whatsoever, including Employee's mental or physical incapacity, to secure
 

 
O'Hara Employment Agreement 
 
Page 9 of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
Employee's signature to apply for or to pursue any application for any United
States or foreign letters patent or copyright registrations (or on any document
transferring ownership thereof) covering inventions or original works of
authorship assigned to Company under this Agreement, the Employee hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as Ernployee's agent and attorney in fact, to act for and in Employee's
behalf and stead to execute and file any such applications and documents and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations or transfers thereof with the same
legal force and effect as if executed by the Employee. This appointment is
coupled with an interest in and to the inventions and works of authorship and
shall survive Employee's death or disability. Employee hereby waives and
quitclaims to Company any and all claims, of any nature whatsoever, which
Employee now or may hereafter have for infringement of any patents or copyright
resulting from or relating to any such application for letters patent or
copyright registrations assigned hereunder to Company.


7.           Miscellaneous


7.1        Waiver


The waiver of any breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach of the same or other provision
of this Agreement.


7.2        Notice


All notices and other communications under this Agreement must be in writing and
must be given by personal delivery, telecopy, or first class mail, certified or
registered with return receipt requested, and will be deemed to have been duly
given upon actual receipt or refusal of receipt if personally delivered; five
(5) days after mailing, if mailed or 48 hours after transmission, if delivered
by telecopy, to the respective persons named below.  Mailed notices shall be
addressed to parties at the addresses set forth below, but each party may change
its address by written notice duly given pursuant to this Section 7.2.



If to Employees:
William E O'Hara
554 Eagle Perch Place
Henderson, Nevada 89052
   
If to Company:
Robert Saucier President
Galaxy Gaming, Inc.
6980 O'Bannon Drive
Las Vegas, Nevada 89117
   
With a copy to:
Stephen Sanville
General Counsel
Galaxy Gaming, Inc. 69800'Bannon Drive
Las Vegas, Nevada 89117



7.3          Arbitration


(a) Any controversy or claim arising out of or relating to this Agreement shall
be settled by binding arbitration administered by the American Arbitration
Association under its National Rules, for the
 
 

 
O'Hara Employment Agreement 
 
Page 10 of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
Resolution of Employment Disputes (including the Optional Rules for Emergency
Measures Of Protection) and judgment on the award entered in any Court having
jurisdiction.


(b) The arbitration proceedings shall be conducted before a panel of three
neutral arbitrators, all of whom shall be members of the bar of the state of
Nevada, actively engaged in the practice of employment law for at least ten
years.


(c) Either party may apply to the arbitrator seeking injunctive relief until the
arbitration award is rendered or the controversy otherwise resolved.  Either
party also may without waiving any remedy under this Agreement, seek from any
court having jurisdiction any interim or provisional relief that is necessary to
protect the rights or property of that party, pending the arbitral tribunal's
determination of the merits of the controversy.


(d)           Each party shall bear its own costs, expenses and attorneys fees
and an equal share of the arbitrators' and administrative fees of arbitration.


(e) Except as may be required by law, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of both parties. All documents, testimony and records
shall be received, heard and maintained by the arbitrators in secrecy, available
for the inspection only of the Company or Employee and their respective attomeys
and their respective experts who shall agree in advance and in writing to
receive all such information confidentially and to maintain such information in
secrecy until such information shall become generally known.


(f)           The place of arbitration shall be Clark County, Nevada.


(g) In consideration for and as a material condition of employee's employment
with the Company Employee agrees that final and binding arbitration is the
exclusive means for resolving any claim or controversy arising out of or related
to this Agreement. This Agreement is a waiver of all rights Employee may have to
a civil court action. Accordingly, only an arbitrator, not a judge or jury, will
decide the dispute, although the arbitrator has the authority to award any type
of relief that could otherwise be awarded by a judge or jury.


7.4           Governing Law; Partial Invalidity; Jurisdiction and Venue


(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada without regard to principles of conflict law
applicable to contracts made and to be performed with
such state.


(b) The Agreement shall be liberally construed to maximize protection of the
Company's rights in confidential information and customer relations. If any
provision of this Agreement is held to be overly broad, invalid or otherwise
unenforceable under the applicable law and circumstances by the reviewing
court,  Employee agrees to modification or reduction of the scope of such
provision as such court deems necessary and appropriate to permit its
enforcement is modified. The invalidity or unenforceability in whole or part, of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision unless otherwise indicated in this Agreement.


(c) Any judicial proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement or any agreement identified herein may be
brought the in state or federal courts in Clark County, Nevada and by the
execution and delivery of this Agreement, each of the parties hereto accepts
 
 

 
O'Hara Employment Agreement 
 
Page 11 of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
for  itself the jurisdiction of the aforesaid courts and irrevocably consents to
the jurisdiction of such courts (and the appropriate appellate courts) in any
such proceedings, and waives any objection to venue laid therein.


7.5           Assignment


This Agreement and the rights, interests and benefits hereunder are personal to
the Employee and shall not be assigned, transferred or pledged in any manner by
Employee or any personal representatives, heirs, administrators, distributees or
any other person claiming under Employee by virtue of this Agreement. This
Agreement and all of the Company's rights and obligations hereunder may be
assigned, without Employee's consent to any entity which acquires substantially
all of the assets of the Company or which merges with the Company and which
agrees to be bound hereby.


7.6           No Conflicting Agreement


By signing this Agreement, Employee warrants that Employee is not a party to any
restrictive covenant agreement or contract which limits the performance of
Employee's duties and responsibilities under this Agreement or under which such
performance would constitute a breach.


7.7           Indemnification


The Company agrees that it will indemnify and hold the Employee harmless to the
fullest extent permitted by applicable law from and against any loss, cost,
expense or liability resulting from or by reason of the fact of the Employee's
employment hereunder, whether as an officer, employee, agent, fiduciary,
director or other official of the Company, except to the extent of any expenses,
costs, judgments, fines or settlement amounts which result from Employee's
conduct which is determined by a court of competent jurisdiction to be knowingly
fraudulent or deliberately dishonest or to constitute some other type of willful
misconduct.


7.8           Survival of Provisions


The provisions of this Agreement shall survive any separation of Employee if so
provided herein and if necessary or desirable fully to accomplish the purpose of
such provisions, including without limitation the rights and obligations of the
Employee under Paragraphs Separation of Employment, Confidentiality, Assignment
hereof.


7.9           Miscellaneous


The Section headings herein are for convenience only and shall not affect the
meaning or interpretation of the contents hereof.  This Agreement and referenced
Appendixes contain the entire agreement between the parties hereto with respect
to the subject matter of this Agreement and supersedes all prior agreements,
understandings, plans and negotiations, whether written or oral, between the
parties with respect to the subject matter hereof including but not limited to
any past or future compensation, bonuses, reimbursements, or other payments to
Employee from Company. In entering this Agreement, neither party relies on any
inducements, promises or representations of the other that do not appear herein.
No supplement or modification of this Agreement shall be binding unless in
writing and signed by both parties. This Agreement may be executed in multiple
counterparts; each of which shall be deemed an original and all of which
together shall constitute one instrument. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
personal representative
 
 

 
O'Hara Employment Agreement 
 
Page 12 of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 


 successors and permitted assigns.


EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD SUFFICIENT OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH EMPLOYEE'S ATTORNEY. IF EMPLOYEE DID NOT DO SO, IT IS
BECAUSE EMPLOYEE READ AND UNDERSTOOD THE ENTIRE AGREEMENT AND VOLUNTARILY CHOSE
NOT TO OBTAIN LEGAL ADVICE. EMPLOYEE AGREES THAT THE RESTRICTIONS CONTAINED IN
THIS AGREEMENT ARE FAIR AND APPROPRIATE UNDER THE CIRCUMSTANCES.


IN WITNESS WHEREOF, the parties hereto have knowingly and voluntarily executed
the Agreement as of the day and year first written above.


WILLIAM E. O’HARA
GALAXY GAMING, INC.
   
/s/William E. O’Hara
/s/Robert Saucier
Signature
Robert Saucier, President

 
 

 
O'Hara Employment Agreement 
 
Page 13 of 13 
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A OF WILLIAM E. O'HARA EMPLOYMENT AGREEMENT
Employee Non-competition and Non-solicitation Agreement


THIS AGREEMENT is made and entered into this 8th day of February, 2008, by and
between Galaxy Gaming, Inc., a Nevada corporation ("Company") and William E.
O'Hara ("Employee")


WHEREAS, the Company desires to employ Employee or to continue to employ
Employee, and Employee desires to perform services for the Company in a position
which will allow Employee access to various trade secrets and confidential
information belonging to the Company and which will require Employee to perform
services of a' unique and special nature;


WHEREAS, in the case of a new employee, as a condition of Employee's employment,
or in the case of an existing Employee, as a condition of Employee's continued
employment, raise or promotion, the Company desires to receive from Employee
covenants (a) not to engage, directly or indirectly, in competition with the
Company; (b) not to solicit any employee of the Company to terminate his or her
employment with the Company; and (c) not to solicit any customer of the Company
to terminate her or his relationship with the Company; and


WHEREAS, the Company and Employee desire to set forth in writing the terms and
conditions of their agreements and understandings with respect to these
covenants against competition, disclosure of confidential information,
solicitation of employees, and solicitation of customers, as this Agreement is a
condition of Employee's employment or continued employment and ancillary
thereto, and does not purport to set forth all the terms of such employment.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and as a condition of Employee's hiring or continued employment by
the Company, and the compensation now and hereafter paid to Employee, Employee
hereby acknowledges and agrees with the Company as follows:


1. Acknowledgments


The Company is engaged in the business of developing, distributing and otherwise
commercializing table games and side bets relate to table games for casino
customers and is currently developing other table game related gaming equipment,
including games, operating systems for game tracking, wagering, accounting and
bonus systems, for distribution to casino customers (the Company's "Business
Activities"). Employee acknowledges that the Company's business and services are
highly specialized, the identity and particular needs of the Company's customers
and suppliers are not generally known, and the documents and information
regarding the Company's customers, suppliers, services, methods of operation,
sales, pricing, costs, methods of determination of prices, financial condition,
profits, sales, net income, and indebtedness are highly confidential and
constitute trade secrets, Employee further acknowledges that the services
rendered to the Company by Employee have been or will be of a special and
unusual character which have a unique value to the Company and that Employee has
had or will have access to trade secrets and confidential information belonging
to the Company, the loss of which cannot adequately be compensated by damages in
an action at law.
 
 

 
O'Hara Non-compete Agreement 
 
Page 1 of 6
 
/s/WO
 
Employee Initial 



 
 

--------------------------------------------------------------------------------

 
 
2.           Covenant Against Competition


2.1           Employee acknowledges that the services to be performed under this
Agreement are of a special, unique, unusual, extraordinary and intellectual
character, that the business of the Company is national in scope, that its
products are marketed throughout the United States, Canada 'and internationally
(the "Market Area"), and that the Company competes with other organizations that
are or could be located in any part of the Market Area As an inducement for
Company to enter into the Employment Agreement and in consideration of the
employment of Employee and the severance pay, benefits and in consideration of
continued employment by the Company.  Employee hereby covenants and agrees that
Employee shall not during the Employment Period, except in the course of
Employee's employment hereunder, and for a period of twelve (12) months
thereafter, directly or indirectly engage or invest in, own, manage, operate,
control or participate in the ownership, management, operation or control of, be
employed, associated or in any manner connected with or render services or
advice to, any business whose products or activities compete In whole or in part
with the Business Activities of the Company within the Geographic Territories
within the Market Area in which the Company at any time during the Employment
Period conducts its Business Activities; provided, however. that Employee may
invest in up to (but not more than) four percent of any class of securities of
any enterprise (but Without otherwise participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934.) If the location where the Company has engaged in Business
Activities or provided services to customers is within an area in which gaming
activities are regulated by a governmental (state, county, provincial, tribal,
country, etc.) body the term "Geographic Territories" shall be all of the
geographic area over which the applicable governmental body has jurisdiction.


2.2    During a period twelve (12) months immediately following the termination
of Employee's employment, whether with or without cause, Employee shall notify
Company in writing by U.S. Mail return receipt requested, within five days of,
accepting employment with any other employer (including self-employment) or
otherwise participating in any activities prohibited by Section 2.1 above said
notice shall include the name, address, and telephone number of the new
employer(s), the date employment began, and the duties to be performed by
Employee.


2.3    Employee further agrees that upon termination employment, whether with or
without cause, Employee will notify any new employer, partner, associate or any
other person, firm or corporation with whom Employee becomes associated in any
capacity Whatever, of the provisions of this Agreement and that Company may give
similar notice of it.


3.           Non-solicitation of Employees


During the term of Employee's employment with the Company and for a period of
twelve (12) months from the voluntary or involuntary termination of Employee's
employment with the Company for any reason whatsoever, Employee shall not either
on her or his own account or for any person, firm, partnership, corporation, or
other entity (a) solicit, interfere with, or endeavor to cause any employee of
the Company to leave his or her employment or (b) induce or attempt to induce
any such employee to breach her or his employment agreement with the Company.
 
 

 
O'Hara Non-compete Agreement 
 
Page 2 of 6
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
4.           Non-solicitation of Customers, Suppliers, etc.


During the term of Employee's employment with the Company and for a period of
twelve (12) years from the voluntary or involuntary termination of Employee's
employment with the Company for any reason whatsoever, Employee shall not,
either on her or his own account or for any person, firm partnership,
corporation, or other entity take any action or perform any services which are
similar to the actions taken or services performed by Employee for the Company
during said time which actions or services are designed to, or in fact call
upon, compete for, solicit, divert, or take away, or attempt to divert or take
away, any of the customers, suppliers, endorsers or advertisers at the
Corporation.


5.           Remedies


If Employee breaches this Agreement, any stock options (Whether unvested or
vested) received, under any Company plan by Employee shall be immediately
terminated end cancelled. In addition to all of the remedies otherwise available
to the Company, including, but not limited to, recovery from Employee of damages
and reasonable attorneys fees incurred in the enforcement of this Agreement, the
Company shall have the right to injunctive relief to restrain and enjoin any
actual or threatened breach of the provisions of this Agreement. All of the
Company's remedies for breach of this Agreement shall be cumulative and the
pursuit of one remedy shall not be deemed to exclude any other remedies. If
either party to this Agreement shall bring any action for any relief against the
other, declaratory or otherwise, arising out of this Agreement, the losing party
shall pay to the prevailing party a reasonable sum for attorney fees and costs
incurred in bringing such suit and/or enforcing any judgment granted therein.


6.           Reasonableness of Restrictions


Employee has carefully read and considered the provisions hereof and, having
done so, EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTIONS SET FORTH IN 2,
3 AND 4 OF THIS AGREEMENT ARE FAIR AND REASONABLE BOTH AS TO TIME AND GEOGRAPHIC
LIMITATION IN LIGHT OF THE FACT THE COMPANY, ITS AFFLIATES AND SUBSIDIARIES,
SOLICIT CUSTOMERS THROUGHOUT THESE GEOGRAPHIC TERRITORIES AND ARE REASONABLY
REQUIRED FOR THE PROTECTION OF THE INTERESTS OF THE COMPANY.


7.           Separate Covenants


This Agreement shall be deemed to consist of a series of separate covenants.
Should a determination be made by a court of competent jurisdiction that the
character, duration, or geographical scope of any provision of this Agreement is
unreasonable in light of the circumstances as they then exist, then it is the
intention and the agreement of the Company and Employee that this Agreement
shall be construed by the court in such a manner as to impose only those
restrictions on the conduct of Employee which are reasonable in light of the
circumstances as they then exist and as are necessary to assure the Company of
the intended benefit of this Agreement. If, in any judicial proceeding, a court
shall refuse to enforce all of the separate covenants deemed included herein
because, taken together, they are more extensive than necessary to assure the
Company of the intended benefit of this Agreement then it is
 

 
O'Hara Non-compete Agreement 
 
Page 3 of 6
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
expressly understood and agreed by the Company and Employee that those of such
covenants which, If eliminated, would permit the remaining separate covenants to
be enforced in such proceeding, shall, for the purpose of such proceeding, be
deemed eliminated from the provisions hereof.


8.           Burden and Benefit


This Agreement shall be binding upon, and shall inure to the benefit of, the
Company and Employee, and their respective successors and assigns. The Company
shall have this right to assign its rights hereunder to any successor in
interest, whether by merger, consolidation, sale of assets, or otherwise.


9.           Arbitration


9.1           Any controversy or claim arising out of or relating to this
Agreement shall be settled by binding arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes (including the Optional Rules for Emergency Measures Of
Protection) and judgment on the award entered in any court having jurisdiction,


9.2           The arbitration proceedings shall be conducted before a panel of
three neutral arbitrators, all of whom shall be members of the bar of the state
of Nevada, actively engaged in the practice of employment law for at least ten
years.


9.3           Either party may apply to the arbitrator seeking injunctive relief
until the arbitration award is rendered or the controversy otherwise resolved.
Either party also may, without waiving any remedy under this Agreement, seek
from any court having jurisdiction any interim or provisional relief that is
necessary to protect the rights or property of that party, pending the arbitral
tribunal's determination of the merits of the controversy.


9.5           Each party shall bear its own costs, expenses and attorneys fees
and an equal share of
the arbitrators' and administrative fees of arbitration.


9.6           Except as may be required by law, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of both parties. All documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy, available for the inspection only of the Company or Employee and
their respective attorneys and their respective experts who shall agree in
advance and in writing to receive all such information confidentially and to
maintain such information in secrecy until such information shall become
generally known.


9.7           The place of arbitration shall be Clark County, Nevada,


9.8           In consideration for and as a material condition of Employee's
employment with the Company, Employee agrees that final and binding arbitration
is the exclusive means for resolving any claim or controversy arising out of or
related to this Agreement. This Agreement is a waiver of all rights Employee may
have to a civil court action. Accordingly, only an arbitrator, not a judge or
jury, will decide the dispute, although the arbitrator has the authority to
award any type of relief that could otherwise be awarded by a judge or jury.
 

 
O'Hara Non-compete Agreement 
 
Page 4 of 6
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
10.           Governing Law; Partial Invalidity; Jurisdiction and Venue


10.1           This Agreement shall be governed by and construed in accordance
with the laws of the State of
Nevada without regard to principles of conflict law applicable to contracts made
and to be performed with such state.


10.2           The Agreement shall be liberally construed to maximize protection
of the Company's rights in confidential information and customer relations. If
any provision of this Agreement is held to be overly broad, invalid or otherwise
unenforceable under the applicable law and circumstances by the reviewing court,
Employee agrees to modification or reduction of the scope of such provision as
such court deems necessary and appropriate to permit its enforcement as
modified. The invalidity or enforceability in whole or part, of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision unless otherwise indicated in this Agreement


10.3           Any judicial proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement or any agreement identified
herein may be brought the in state or federal courts in Clark County, Nevada and
by the execution and delivery of this Agreement, each of the parties hereto
accepts for itself the jurisdiction of the aforesaid courts and irrevocably
consents to the jurisdiction of such courts (and the appropriate appellate
courts) in any such proceedings, and waives any objection to venue laid therein.


11.           Severability


The provisions of this Agreement (including in particular, but not limited to,
the provisions of Paragraphs 2, 3, and 4 hereof) shall be deemed severable, and
the invalidity or unenforceability of anyone or more of the provisions hereof
shall not affect the validity or enforceability of any one or more of the other
provisions hereof.


12.           Entire Agreement and Amendments


This Agreement contains the entire agreement and understanding by and between
the Company and Employee with respect to the covenants contained herein, and no
representations, promises, agreements, or understandings, written or oral, not
herein contained shall be of any force or effect. No change or modification
hereof shall be valid or binding unless the same is in writing and signed by the
party against whom such waiver is sought to be enforced.  No valid waiver of any
provision of this Agreement at any time shall be deemed a waiver of any other
provision of this Agreement at such time or will be deemed a valid waiver of
such provision at any other time.


13.           Notices


All notices, requests, consents, and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first-class, postage prepaid, certified
mail, return receipt requested, to Company, by personal notice to its President
whose current address is:
 

 
O'Hara Non-compete Agreement 
 
Page 5 of 6
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 


Robert S. Saucier
Galaxy Gaming, Inc.
6980 O'Bannon Drive
Las Vegas, Nevada 89117
     
and to Employee at
     
William E. O'Hara
554 Eagle Perch Place
Henderson, Nevada 89012
 



or to such other addresses as either party may specify by written notice to the
other.


EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD SUFFICIENT OPPORTUNITY TO REVIEW
THIS AGREEMENT WITH AN ATTORNEY. IF EMPLOYEE DID NOT DO SO, IT IS BECAUSE
EMPLOYEE READ AND UNDERSTOOD THE ENTIRE AGREEMENT AND VOLUNTARILY CHOSE NOT TO
OBTAIN LEGAL ADVICE. EMPLOYEE AGREES THAT THE RESTRICTIONS CONTAINED IN THIS
AGREEMENT ARE FAIR AND APPROPRIATE UNDER THE CIRCUMSTANCES


IN WITNESS WHEREOF, the parties hereto have knowingly and voluntarily executed
the Agreement as of the day and year first written above.


WILLIAM E. O’HARA
GALAXY GAMING, INC.
   
/s/William E. O’Hara
/s/Robert Saucier
Signature
Robert Saucier, President

 
 

 
O'Hara Non-compete Agreement 
 
Page 6 of 6
 
/s/WO
 
Employee Initial 

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B OF WILLIAM E, O'HARA EMPLOYMENT AGREEMENT



 
Personal Time Off
   
Section 125 Benefit Credit
 
Hours per Pay Period
Year 1
Year 2
Year 3
 
Year 1
Year 2
Year3
Level 5
Member
-
-
-
 
-
-
-
Level 4
Sr. Manager
5
6
7
 
8%
9%
10%
Level 3
Manager
4
5
6
 
7%
8%
9%
Level 2
Sr. Administrative
3
4
5
 
6%
7%
8%
Level 1
Administrative
2
3
4
 
5%
6%
7%
   
 
 
 
         
Annual Days
15
18
21
           
12
15
18
           
9
12
15
           
6
9
12
       